Notice of Pre-AIA  or AIA  Status
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The present reissue application was filed on or after September 16, 2012 and therefore is being examined under the current AIA  reissue provisions of 35 USC 251 and 37 CFR 1,172, 1,175 and 3.73.1 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,820,579 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.



Withdrawn Allowability
The indicated allowability of claims 16 is withdrawn in view of the reference(s) to Favata et al and Andreotti.  Rejections based on the newly cited reference(s) follow.

Status of Claims
	The amendment filed December 21, 2020 has been entered.  The status of the claims is:
Original amended claims: 1 and 9.
Original claims dependent on an amended claim: 2-8, 10-15.
New claims: 16-30. 
Canceled new claims: 31-34. 
	However, the amendment to the claims is not in proper form for reissue applications. Original claims that are amended must retained during prosecution, unless the amendment has been removed.  The previous claim amendment include deletions and additions to claims 1 and 9.  The underlining and bracketing must be retained in any subsequent presentation of the claims.  The amendment filed December 21, 2020 does not reflect these changes.  For expediency, the amendment has been retained but any subsequent amendment must include the markings or any change relative to the original patented claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Favata et al. (2015/0335168) in view of Andreotti (2016/0235204).  Favata discloses a seat cushion comprising a core foam pad 12, a first gel infused pad 14 coupled to the top surface of the core foam pad, a second gel infused pad 16 coupled to the bottom surface of the core foam pad, and an upholstered casing 18 (that includes channels 22, para. [0011]) that receives the first and second gel infused pads and the core foam pad.  This upholstered casing is in direct contact with the first and second gel infused casings.  Favata discloses that the upholstered casing comprises a down tick layer which is considered a non-thermally insulative layer.  Andreotti discloses a seat cushion having two gel-infused visco-elastic foam layers 140, 148 and an upholstered casing 112. This casing is inherently non-thermally insulative because Andreotti discloses that at least layer 140 is capable of molding to the person’s body in response to heat and pressure. Para [0020].  Andreotti also discloses that layer 140 may be made of a gel-infused visco-elastic memory foam so that it better conforms to a person’s body and “provid[es] relatively greater body heat absorption and distribution.” Para [0021].  It would have been obvious to one of ordinary skill in the art at the time of the invention to infuse the pads 12, 16 of Favata with a thermo-regulating gel and substitute the casing with a non-thermally insulative casing, as taught by Andreotti, in order to provide a product with increased heat distribution, thereby making the seat cushion more comfortable for the user.  Thus, the manner of enhancing a seating cushion was made part of the ordinary capabilities of one skilled in the art based on the teaching of such improvement in Andreotti.  Accordingly, one of ordinary skill in the art would have been capable of applying this known improvement technique in the same manner to the prior art cushion of Favata with predictable results. Regarding the limitation (claims 17 and 18) that the density of the gel infused viscoelastic pads and the core is about 1.8 pounds per cubic foot, in In re Aller, 220 F.2d 454, 456 (CCPA 1955), the Court of Customs and Patent Appeals “set out the rule that the discovery of an optimum value of a variable in a known .

Claims 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Favata in view of Andreotti and Sechrest (2,082,427).  Favata discloses a seat cushion comprising a core foam pad 12, a first gel infused pad 14 coupled to the top surface of the core foam pad, a second gel infused pad 16 coupled to the bottom surface of the core foam pad, and an upholstered casing 18 (that includes channels 22, para. [0011]) that receives the first and second gel infused pads and the core foam pad.  This upholstered casing is in direct contact with the first and second gel infused casings.  Favata discloses that the upholstered casing comprises a down tick layer which is considered a non-thermally insulative layer.  Andreotti discloses a seat cushion having two gel-infused visco-elastic foam layers 140, 148 and an upholstered casing 112. This casing is inherently non-thermally insulative because Andreotti discloses that at least layer 140 is capable of molding to the person’s body in response to heat and pressure. Para [0020].  Andreotti also discloses that layer 140 may be made of a gel-infused visco-elastic memory foam so that it better conforms to a person’s body and “provid[es] relatively greater body heat absorption and distribution.” Para [0021].  It would have been .

Allowable Subject Matter
Claims 1-30 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-30 have been considered but are moot because the new ground of rejection does not rely on all referenced applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARY E WEHNER whose telephone number is (571)272-4715.  The examiner can normally be reached on 9am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CARY E WEHNER/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        

Conferee:/gkd/
Conferee: /E.D.L/                 SPRS, Art Unit 3993        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 9,820,579; the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.